              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,

 v.                                                   Case No. 18-CR-84-JPS


 QIANDRE E. BEENE-HART,                                              ORDER

                            Defendant.


       On March 4, 2019, the Court received a letter from Defendant

Qiandre E. Beene-Hart (“Beene-Hart”) requesting that this Court issue a

post-sentencing recommendation to the Federal Bureau of Prisons (“BOP”)

concerning the amount of community confinement time he should receive

under 18 U.S.C. § 3624(c). (Docket #31). He asks for the maximum amount

of time available. Id. Beene-Hart was sentenced on November 8, 2018 to

seventeen months’ imprisonment after pleading guilty to possessing a

firearm after having been previously convicted of a felony in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2). See (Docket #26, #28, and #29).

       Title 18 Section 3621(b) of the United States Code provides that the

BOP has discretion to place an inmate into “any available penal or

correctional facility,” including community confinement, and to “direct the

transfer of an inmate from one penal correctional facility to another” “at

any time.” In making its placement determination, the BOP must consider,

among other things, “any statement by the court that imposed the sentence

. . . concerning the purposes for which the sentence to imprisonment was
determined to be warranted [or] recommending a type of penal or

correctional facility as appropriate[.]” 18 U.S.C. § 3621(b)(4).

       Title 18 Section 3624(c) of the United States Code, on the other hand,

discusses the placement of a prisoner during the final portion of his

sentence:

       The Director of the [BOP] shall, to the extent practicable,
       ensure that a prisoner serving a term of imprisonment spends
       a portion of the final months of that term (not to exceed 12
       months), under conditions that will afford that prisoner a
       reasonable opportunity to adjust to and prepare for the
       reentry of that prisoner into the community. Such conditions
       may include a community correctional facility.

18 U.S.C. § 3624(c)(1). Section 3624 says nothing about the authority of the

sentencing court to influence the decision of the BOP regarding a prisoner’s

placement in the final months of his term of imprisonment.

       Therefore, the Court’s authority to make a recommendation at the

time of sentencing regarding Beene-Hart’s placement is clear, but the Court’s

authority to make such a recommendation after sentencing is less so. Even

if the Court were to find that it has the authority to make a recommendation

to BOP regarding a prisoner’s final months of confinement, the Court

declines to do so in this case.

       Congress has entrusted decisions under Section 3624(c)(1) regarding

placement at the end of a prisoner’s sentence to the BOP, and rightly so. As

a prisoner’s term of imprisonment draws to a close, the BOP is better suited

than the Court to assess the question of placement, given the particular

circumstances of the prisoner and the available resources within BOP.




                                  Page 2 of 3
      Whether Beene-Hart is a good candidate for placement in

community confinement during the final months of his sentence, and for

how long, is a decision the Court will leave to BOP.

      Accordingly,

      IT IS ORDERED that Defendant’s motion for a post-sentencing

recommendation to the Federal Bureau of Prisons (Docket #31) be and the

same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 8th day of March, 2019.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 3 of 3
